yy department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date aanaay uil code date december employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest catalog number 47632s letter rev department of the treasury internal_revenue_service p o box i rs cincinnati oh legend b state c date of formation d website e founder dear date october employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed by articles of incorporation in the state of bon c your articles state in part that you were formed to provide education information and technical assistance to the public and private organizations in business science and technology projects designed for the benefit of the general_public in furtherance of the purposes of the corporation to establish and foster beneficial and cooperative linkages and partnerships in the areas of business science and technology and provide consultation evaluation assistance and advice to such public and private organizations for the benefit of the general_public in furtherance of the purposes the corporation to seek and obtain grants bequests gifts and endowments from any source including but not limited to local state and federal sources and other public and private organizations groups or individuals you amended the stated purpose in your articles of incorporation as follows in part the corporation indicates the following services will provided as projects charitable educational scientific literary different projects such as for example the of construction renewable energy innovation or technology or others projects working in the areas of i charitable education projects projects designed for the benefit of the general_public and defined by the corporation projects defined by the corporation this is a professional_corporation as a projects developer the founder engineer with postgraduate on business administration and experience of twenty years the corporate will work in or with a charitable education projects projects designed for the benefit of the general_public and defined by the corporation b the corporation not will work of no way in political and religion c impart education in different areas as science technology business and other specialties d research projects on different areas e special projects in different areas projects designed and too for the benefit of the general_public defined by the corporation f other countries and too for benefit of general_public defined by the corporation g other people from other countries for the benefit of general_public defined by the corporation h a project manager for each project for the benefit of general_public defined by the corporation i each project managers will work with a contract for each project according all related and applicable laws your stated purpose is as follows the corporation designs develops and manages projects whether for the benefit or sic the general_public or for a given activity science literary education or any other project and the projects funding will be the public fundraising through the design of a project which for example can be educational a community or a segment of a community it can be a segment of small_business to educate them on project concepts or other concept with a free education the corporation will provide educational scholarships to participants for each course or seminar you indicated you have a scholarship program you described the activity as designing courses or seminars specific to a particular group of people or for a certain sector of the population in order to provide education or training to help this group of people improve either at work or in their daily lives you said everything will start in the search for this group of people and in the design of the module seminar or course which is to be implemented in line with the goals and objectives that the working group will be prepared for the first step of this program you will work to enhance group of small businesses to incorporate them such concepts in the area of project or others related to their best business productivity you said each design seminar or course is a time of preparation in relation to the working group where this is to be implemented either by differences in education and others we must also prepare supporting material and necessary to each member of the seminars or courses to achieve the knowledge and experience reach which is being delivered we asked for a more detailed description of your activities including what specific activities you conduct you responded that you are an organization of cooperation through support in the preparation of projects both these as charitable education scientific technological it may be another which has no relation to -politics religion terrorism weapons defense projects drugs or violence of any kind when we asked who participates in the activities you said the company which needs our cooperation and the corporation we asked where you conduct your activities and you said defined by each project we asked when or how often the activities occur and you said this is a new corporation the corporation needs time to have a good story we asked what fees if any are charged and how you determine them you said all cost and expenses necessary defined in each project when asked what percentage of your time and resources you spend on your activities you said the required for each project defined in each project catalog number 47630w letter rev because your response provided no substantive information regarding your activities we asked for more clarification you provided the following you are not devoted to politics not dedicated to religion not dedicated to terrorism it is not dedicated to the drug not dedicated to arms only this dedicated to design projects that create progress to a community-on work performed as cooperation to promote development in a particular area this is a job that is needed education experience knowledge and feeling in a first stage it is expected to work in education projects but for as it could be work in the areas that are proposed the same education science and technology the design of a project is clearly focused on seeking deliver value to society as a whole it is important for you the request that is requesting the extension of c because it’s the beginning of his work in addition i wish to express a complaint about d company which in internet has put his propaganda about you attributing this corporation information that is damaging since there are no grounds that they legally can assign as crimes on the corporation and responsible considering this as a great arrogance on the laws and the irs for its operation i respectfully request the causal process on the cause you has not authorized the company d attributed rights is not theirs by law i respectfully request its closure for ever sic where the law of origin and compliance on the powers that have been granted by the irs they are transgressed however his knowledge and the benefit you want to integrate the community you is very different due to the ambiguity of your prior responses we again solicited a more detailed description of activities you provided the following you seeks to design projects according to the requirements of each prospect they are assessed and analyzed the requirements and then work on them to find the best design that achieves and seek the solution to a particular requirement this can be in the field of education science business and technology they are like tailored suits each company or organization you may have different requirements and different approaches in the design process we must work on the information you have the more information is researched it is a sometimes long process to get each client to achieve the required design as this involves many hours prior to the same final design our corporation income needed to create this activity where we thought that one way legitimate legal and honorable is to resort to the contribution of companies to develop our business our corporation has no connection with religion and not with politics this is a new organization where the founder e is a professional with years of experience in the area of projects and related technology in addition to their other skills in various other business areas which has been achieved through a self-training knowledge such as macroeconomics industry and science a estimate problamce sic i was delivered or perhaps not attainable this greatly depending on the authorization of the irs it is not intended to be more than it is an organization that aims to develop design-projects through knowledge and experience letter rev catalog number 47630w creativity is developed as a process that requires education knowledge experience and research and this is you it is a new business that needs time to revenue and is hoping that the irs the authorize sic the requirement necessary to start the begin working e is your founder and president you indicated that there would be you have one governing body member e compensation of your officers directors of trustees in your first year of operations you anticipate that more than of your revenue would be expended for compensation of your officers directors and trustees with the remainder expended for occupancy as you only have one governing body member e it can be assumed that e will be receiving all of the compensation the following two years include over of your revenue each year expended for compensation with the remainder spent on occupancy there are no other expenses included in your financial projections you will apply for funding for project through the internet you also described the role of your project managers you said for each project manager whom will be responsible for managing the action to develop the project in a professional manner and then be sought for these projects applicants will be hired to fulfill the conditions moral and intellectual to develop each project law sec_501 code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and scientific purposes sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revproc_2016_5 2016_1_irb_188 provides that the service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption is claimed section dollar_figure states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record it further states the applicant is responsible for the accuracy of any factual representations contained in the application any oral representation of additional facts or modification of facts as represented or alleged in the application must be reduced to writing over the signature of an officer or director of the taxpayer under a penalties of perjury statement the failure to disclose a material fact or misrepresentation of a material fact on the application may adversely affect the reliance that would otherwise be obtained through issuance by the service of a favorable determination_letter or ruling section dollar_figure of the rev_proc states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying letter rev catalog number 47630w out the activities the anticipated sources of receipts and the nature of contemplated expenditures a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement it further states where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the code under which exemption is claimed the service will generally issue a proposed adverse determination_letter 69_tc_615 provides that an applicant for exemption carries the burden to sufficiently describe its activities in order to meet the operational_test of sec_501 of the code the court states n owhere in the administrative record is there any description or explanation of how this activity furthers an exempt_purpose the record is replete with unsupported generalizations these explanations are too general and lack the facts necessary to establish public rather than personal purposes of the organization 74_tc_531 provides that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant's organization operations and finances to assure that there is not abuse of the revenue laws further in the absence of such disclosure the logical inference is that the facts if disclosed would show that the applicant fails to meet the requirements of section c in 511_fsupp_166 d d c affd 670_f2d_1210 d c cir the court upheld the irs's denial of exempt status as a religious_organization in a declaratory_judgment action the court held that in factual situations where there is evident potential for abuse of the exemption provision a petitioner must openly disclose all facts bearing on the operation and finances of its organization here plaintiff did not proffer sufficiently detailed evidence of its charitable disbursements or the extent of its support of its members rather plaintiff continually responded that it had already provided the data or could not furnish anything further therefore the court found that the applicant did not meet its burden to positively demonstrate that it qualifies for the exemption the court_of_appeals for the district of columbia circuit in affirming that the organization had not met its burden of establishing that no part of its net_earnings inured to any private individual observed taxpayer confuses a criminal prosecution in which the government carries the burden of establishing the defendant's guilt with a suit seeking a declaratory_judgment that plaintiff is entitled to tax-exempt status in which the taxpayer whether a church or an enterprise of another character bears the burden of establishing that it qualifies for exemption in peoples prize v commissioner t c memo the court upheld the service's determination that the organization failed to establish exemption where the organization fails to provide requested information stating applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption in new dynamics foundation v united_states fed ci fed ci the u s court of federal claims held that the service properly denied tax exempt status under sec_501 to a nonprofit corporation that was organized to promote and contribute to charitable causes in reaching this conclusion the court stated it is well-accepted that in initial qualification cases any gaps in the administrative record are resolved against the applicant adding that courts can draw inferences adverse to a taxpayer seeking exempt catalog number 47630w letter rev status where the taxpayer fails to provide evidence concerning its operations or where the evidence is vague or inconclusive application of law an organization must provide a clear description of their activities in order for a determination to be made that they are operated exclusively for one or more exempt purposes as described in sec_501 of the code you have not described your activities clearly or unambiguously and consequently we are unable to conclude that you meet the requirements of sec_501 you have failed to establish that you are operated exclusively for charitable purposes as required by sec_1_501_c_3_-1 you indicated that you will develop design projects but provided very little information regarding these projects you will initially work with small businesses as it relates to their productivity developing design projects for businesses is not in and of itself a charitable or educational activity you have not substantiated that you engage primarily in activities that accomplish one or more exempt purposes specified in sec_501 of the code as described in sec_1_501_c_3_-1 therefore you are not exempt revproc_2016_5 provides that an organization seeking exemption must fully describe all activities including standards criteria and procedures after the submission of your form_1023 you were asked multiple times to provide a written description of your past current and planned activities and you provided only vague responses moreover you do not meet the requirements of sections dollar_figure and of revproc_2016_5 because you provided the same generalities each time we requested more details based solely on the administrative record we do not have sufficient information to determine whether your future activities will fulfill exclusively charitable or educational_purposes therefore you have not met your burden as described in revproc_2016_5 an organization has the burden_of_proof to describe its activities in sufficient detail to permit the service to determine whether it meets the definition of the code section under which exemption is sought the courts have ruled against applicants for tax exemption when the applicant's proposed activities are especially ambiguous see levy family tribe foundation inc v commissioner you were not able to provide pertinent details about your activities further where an organization provides mere generalizations in response to repeated requests by the service for more detail on prospective activities the courts have ruled against the applicant for exemption when such generalizations fail to show applicant qualifies for exemption peoples prize v commissioner an application_for tax-exempt status calls for open and candid disclosure of all pertinent facts as described in bubbling well church of universal love inc v commissioner you have been neither open nor candid in your responses additionally you only have one governing body member e who is compensated e has sole oversight and authority over you creating the potential for abuse like the organization described in basic unit ministry of alma karl schurig v commissioner the court held that in factual situations where there is evident potential for abuse of the exemption provision a petitioner must openly disclose all facts bearing on the operation and finances of its organization despite repeated attempts to gather details regarding your operations you have not openly disclosed all facts which prevents you from meeting your burden of positively demonstrating that you qualify for exemption under sec_501 of the code as stated in new dynamics foundation v united_states it is well-accepted that in initial qualification cases gaps in the administrative record are resolved against the applicant adding that courts can draw inferences adverse to a taxpayer seeking exempt status where the taxpayer fails to provide evidence concerning its catalog number 47630w letter rev operations or where the evidence is vague or inconclusive thus your failure to provide clear and conclusive documentation concerning your operations leads us to infer that you are not operating for an exempt_purpose under sec_501 of the code conclusion based on our analysis of the information you provided in connection with your application we have determined that you are not operated exclusively for charitable or educational_purposes within the meaning of sec_501 of the code accordingly you are not exempt under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status letter rev catalog number 47630w if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you ' within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the-person listed at the top of this letter publication enclosure sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter rev catalog number 47630w
